Citation Nr: 0203203	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  98-15 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for anxiety with 
depressive reaction.  

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to service connection for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified at personal hearings 
before a hearing officer in December 1998 and before the 
undersigned member of the Board in March 2001.

The regional office presented the issue as whether new and 
material evidence had been submitted to reopen a claim for a 
nervous condition.  However, the only issue subject to 
finality was the prior denial of chronic anxiety with 
depression.  Service connection for a presumptive disease was 
never denied or considered.  Service connection for PTSD was 
never denied or considered.  The issues of entitlement to 
service connection for PTSD and schizophrenia are new claims 
and must be adjudicated by the RO.  Odiorne v. Principi, 3 
Vet. App. 456 (1992).


REMAND

As noted, in March 2001, the veteran testified before the 
undersigned member of the Board at the RO.  At that time, the 
veteran and his representative presented additional evidence 
and completed a waiver of initial RO review of that evidence.  
The waiver stated that the waiver was effective as to 
evidence submitted to the undersigned member of the Board at 
the hearing held on that date.  Thereafter, in August 2001, 
the veteran underwent a VA psychiatric examination.  The 
record reflects that when this examination was conducted, the 
claims file was at the RO.  It was sent to the Board in 
December 2001.  The August 2001 VA examination was not 
reviewed by the RO in conjunction with the appeal.  

Neither the veteran nor his representative has waived his 
procedural right of initial review of the additional 
evidence, the August 2001 examination, in writing.  Although 
the Board may solicit a request for a waiver from the veteran 
directly after his appeal has been received at the Board, 
that type of solicitation is sought in cases where the 
evidence is received by the RO after the case has been 
transferred to the Board and the RO then sends that evidence 
directly to the Board per 38 C.F.R. § 19.37(b).  In this 
case, the evidence was received prior to transfer of the 
veteran's claims file to the Board and thus comes within the 
parameters of 38 C.F.R. § 19.37(a).  Therefore, the Board 
must refer this evidence back to the RO for initial review 
and issuance of a supplemental statement of the case, if 
appropriate.  

Accordingly, the Board finds that this case must be remanded 
to the RO.  Accordingly, this matter is REMANDED for the 
following action:

1.  The RO should readjudicate whether 
new and material evidence has been 
presented to reopen the claim of service 
connection for anxiety with depressive 
reaction. 

2.  The RO should adjudicate the issues 
of entitlement to service connection for 
schizophrenia and PTSD as new claims.  

3.  The veteran is informed that if there 
is additional relevant evidence, that 
evidence must be submitted by him to the 
RO.

4.  The veteran is informed that if he 
has evidence of the claimed inservice 
truck accident, he should submit that 
evidence.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


